Name: Commission Delegated Regulation (EU) 2019/839 of 7 March 2019 amending Regulation (EU) No 540/2014 of the European Parliament and of the Council on the sound level of motor vehicles and of replacement silencing systems (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: deterioration of the environment;  organisation of transport;  technology and technical regulations;  environmental policy
 Date Published: nan

 24.5.2019 EN Official Journal of the European Union L 138/70 COMMISSION DELEGATED REGULATION (EU) 2019/839 of 7 March 2019 amending Regulation (EU) No 540/2014 of the European Parliament and of the Council on the sound level of motor vehicles and of replacement silencing systems (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 540/2014 of the European Parliament and of the Council of 16 April 2014 on the sound level of motor vehicles and of replacement silencing systems, and amending Directive 2007/46/EC and repealing Directive 70/157/EEC (1), and in particular the second paragraph of Article 8 and Article 9 thereof, Whereas: (1) Regulation (EU) No 540/2014 lays down requirements for the EU type-approval of all new vehicles of categories M (vehicles used for the carriage of passengers) and N (vehicles used for the carriage of goods) with regard to their sound level. That Regulation also lays down measures concerning the Acoustic Vehicle Alerting System (AVAS) for hybrid electric and pure electric vehicles, aiming at the warning of vulnerable road users. (2) The information document pursuant to Annex I to Directive 2007/46/EC of the European Parliament and of the Council (2) relating to EU type-approval of a vehicle with respect to the permissible sound level should be reviewed to reflect the detailed requirements on AVAS. (3) Following the adoption, at the 171st session of the World Forum for Harmonization of Vehicle Regulations of the United Nations Economic Commission for Europe (UNECE), of the 01 series of amendments to UN Regulation 138 on the approval of quiet road transport vehicles, Annex VIII to Regulation (EU) No 540/2014 should be reviewed in order to introduce the AVAS pause function prohibition. (4) Regulation (EU) No 540/2014 should therefore be amended accordingly. (5) Considering that this Regulation contains an adaptation to reflect requirements pertaining to the AVAS pause function already applicable under the UNECE 1958 Agreement, and introduces the necessary transitional provisions for application in 2019, it should enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and VIII to Regulation (EU) No 540/2014 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 158, 27.5.2014, p. 131. (2) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). ANNEX Regulation (EU) No 540/2014 is amended as follows: (1) in Annex I, Appendix 1 is amended as follows: (a) point 12.8 is deleted; (b) the following point 12.9 is added: 12.9. AVAS 12.9.1. Approval number of a type of vehicle with regard to its sound emission pursuant to UNECE Regulation No 138 (1) or 12.9.2. Complete reference to the test results of AVAS sound emission levels, measured in accordance with Regulation (EU) No 540/2014 (1). (2) Annex VIII is amended as follows: (a) section I is replaced by the following: Section I This Annex sets out measures concerning the AVAS for hybrid electric and pure electric vehicles. I.1. Notwithstanding points I.2(a), I.2(b), I.3(a) and I.3(b), the provisions of section II shall apply to an AVAS installed: (a) in any vehicle type-approved before 1 July 2019; (b) in any new vehicle based on the type referred to in point (a) registered before 1 July 2021. I.2. Notwithstanding points I.3(a) and (b), the provisions of section III shall apply to an AVAS installed: (a) in any vehicle type-approved before 1 July 2019, where the manufacturer so chooses; (b) in any new vehicle based on the type referred to in point (a); (c) in any vehicle type-approved as from 1 July 2019 and before 1 September 2021; (d) in any new vehicle based on the type referred to in point (c) registered before 1 September 2023. I.3. The provisions of section IV shall apply to an AVAS installed: (a) in any vehicle type-approved before 1 September 2021, where the manufacturer so chooses; (b) in any new vehicle based on the type referred to in point (a); (c) in any vehicle type-approved on or after 1 September 2021; (d) in any new vehicle based on the type referred to in point (c); (e) in all new vehicles registered on or after 1 September 2023.; (b) the following section IV is added: Section IV The provisions of section III shall apply, with the exception of point III.2.(b). In addition, the following shall apply: Switch Any mechanism to enable the driver to halt the operation of an AVAS ( pause function ) shall comply with the requirements of paragraph 6.2.6 of UNECE Regulation No 138, Supplement 1 to the original version of the Regulation, 01 series of amendments (OJ L 204, 5.8.2017, p.112).